                                            Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 1 of 28




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       DEJA VU–SAN FRANCISCO LLC, et al.,               Case No. 20-cv-03982-LB
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING THE PLAINTIFFS’
                                  13              v.                                        MOTION FOR A PRELIMINARY
                                                                                            INJUNCTION
                                  14       UNITED STATES SMALL BUSINESS
                                           ADMINISTRATION, et al.,                          Re: ECF No. 33
                                  15
                                                        Defendants.
                                  16

                                  17                                           INTRODUCTION

                                  18        The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act allocated substantial

                                  19   funds to the Small Business Administration (“SBA”) through the Paycheck Protection Program

                                  20   (“PPP”), a loan program for small businesses suffering economic injury as a result of the COVID-

                                  21   19 pandemic. 15 U.S.C. § 9009. Under the PPP, businesses can apply for low-interest loans, called

                                  22   economic-injury disaster loans (“EIDL” or “disaster loans”), which the SBA forgives if the

                                  23   businesses use the money to pay workers during the crisis. The plaintiffs are commercial

                                  24   establishments that “present . . . live female performance dance entertainment that is fully clothed,

                                  25   at times topless, and at times for certain Plaintiffs, fully nude.”1 The SBA denied their loan

                                  26

                                  27   1
                                         Verified Second Am. Compl. (“SAC”) – ECF No. 66 at 13–14 (¶ 70). Citations refer to material in
                                       the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top
                                  28   of documents.

                                       ORDER – No. 20-cv-03982-LB
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 2 of 28




                                   1   applications under its regulations, which prohibit EIDL loans to certain businesses, including

                                   2   those that present live performances of a “prurient sexual nature.” 13 C.F.R. § 123.201(f).

                                   3         The plaintiffs sued the SBA, claiming that its denial of the loans (1) violated the First

                                   4   Amendment to the U.S. Constitution, (2) violated the Fifth Amendment, and (3) was not a lawful

                                   5   exercise of the SBA’s rulemaking authority (in part because the Small Business Act prohibits

                                   6   financial assistance only to businesses judged “obscene” (by a court) and in part because the SBA

                                   7   exceeded its authority under the CARES Act, in violation of the Administrative Procedure Act

                                   8   (“APA”)).2 They moved for a preliminary injunction.3 The SBA opposed the motion on the

                                   9   ground that the plaintiffs do not establish their entitlement to a preliminary injunction: (1) they are

                                  10   not likely to succeed on the merits because they lack Article III standing, do not have viable APA

                                  11   and constitutional claims, and cannot obtain injunctive relief from the SBA; (2) they lack evidence

                                  12   of irreparable harm; and (3) a preliminary injunction is contrary to the public interest.4 The court
Northern District of California
 United States District Court




                                  13   denies the plaintiffs’ motion on the ground that they are not likely to succeed on their claims.

                                  14

                                  15                                                STATEMENT

                                  16         The plaintiffs — adult nightclubs in California (seven), Colorado (one), Oregon (one), and

                                  17   Washington (six) — applied for EIDL loans under the CARES Act, and the SBA denied the loans

                                  18   on the ground that the businesses were ineligible because they were businesses of a prurient sexual

                                  19   nature.5 The plaintiffs then sued the defendants and moved for a temporary restraining order and a

                                  20   preliminary injunction to enjoin the SBA from applying 13 C.F.R. § 203.201(f) — the prurient-

                                  21   business regulation — to them and to require the SBA to process their loan applications.6

                                  22

                                  23

                                  24

                                  25   2
                                           Id. at 17–20 (¶¶ 103-113).

                                  26
                                       3
                                           Mot. – ECF No. 33; Pl. Supp. Brief – ECF No. 67.
                                       4
                                           Opp’n – ECF No. 48-1.
                                  27   5
                                           SAC – ECF No. 31 at 14–15 (¶¶ 74–91).
                                  28   6
                                           Compl. – ECF No. 1; Mot. – ECF No. 33.

                                       ORDER – No. 20-cv-03982-LB                           2
                                              Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 3 of 28




                                   1         The plaintiffs allege in their verified complaint under penalty of perjury that — but for the

                                   2   nature of their business — they are qualified for the EIDL loans.7 The SBA points to evidence in

                                   3   the public record that on its website, Déjà Vu Services, Inc. identifies 14 of the 15 plaintiffs as

                                   4   locations in its “massive international chain of hundreds of adult theaters and bookstores” with

                                   5   over 10,000 employees, which (it says) suggests that the plaintiffs are a franchise or at least under

                                   6   common management and therefore do not qualify for EIDL loans under the Small Business Act’s

                                   7   affiliation rules.8 The plaintiffs counter that they undertook an investigation and determined that,

                                   8   assuming affiliation within the two groups of plaintiffs — the Washington group (the Washington,

                                   9   Colorado, and Oregon plaintiffs) and the San Francisco group — each group employs fewer than

                                  10   500 employees, is not part of a franchise, and operates independently.9

                                  11         On August 3, 2020, at the court’s request, the SBA sent a request to the plaintiffs for

                                  12   information regarding their affiliation, such as license and trademark agreements, tax returns,
Northern District of California
 United States District Court




                                  13   operating agreements, and payroll records.10 The plaintiffs responded that there are no franchising

                                  14   agreements, there is no external control of the San Francisco or Washington groups, the groups

                                  15   pay no licensing fees, and there are no management or consulting agreements between any

                                  16   plaintiffs and Déjà Vu Services.11 The plaintiffs offered to provide documentation (though they

                                  17   resisted the tax returns as intrusive) and conditioned production on the SBA’s production of

                                  18   information about how the SBA gathers information about affiliation as part of the EIDL

                                  19   application process.12

                                  20         The court had a hearing on July 30, 2020, ordered further briefing, and had a second hearing

                                  21   on August 27, 2020. At the August 27, 2020 hearing, the SBA said that it requests tax returns as

                                  22

                                  23
                                       7
                                           SAC – ECF No. 66 at 14 (¶¶ 77).
                                       8
                                         Olear Decl. – ECF No. 45-2 at 8–9 (¶¶ 22–35) (citing website). The plaintiffs did not object to the
                                  24   court’s considering the public-record information, which is relevant to standing. Cf. Safe Air for
                                       Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (considering evidence beyond the complaint
                                  25   in a Rule 12(b)(1) motion).

                                  26
                                       9
                                           Forbes Decl. – ECF No. 54-1 at 14–15 (¶¶ 3–8); Carouba Decl. – ECF No. 54-1 at 10–11 (¶¶ 4–10).
                                       10
                                            Letter – ECF No. 68 at 3–4.
                                  27   11
                                            Letter – ECF No. 74 at 5.
                                  28   12
                                            Id. at 7.

                                       ORDER – No. 20-cv-03982-LB                          3
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 4 of 28




                                   1   part of its ordinary process for evaluating affiliation. The court suggested that the plaintiffs should

                                   2   comply with the information requests.

                                   3         The parties consented to the undersigned’s jurisdiction.13

                                   4

                                   5                                     THE REGULATORY SCHEME

                                   6   1. Small Business Act and the SBA’s Regulations

                                   7         The Small Business Act created the SBA to “aid, counsel, assist, and protect . . . the interest of

                                   8   small-business concerns[.]” SBA v. McClellan, 364 U.S. 446, 447 (1960); see 15 U.S.C. 631(a).

                                   9   The Act gives the SBA and its Administrator “extraordinarily broad powers to accomplish these

                                  10   important objectives,” including the authority to loan money to small businesses that “could not

                                  11   get necessary loans on reasonable terms from private lenders.” Id.; see 15 U.S.C. 636(a); DV

                                  12   Diamond Club of Flint, LLC v. SBA, --- F.3d ---, No. 20-CV-10899, 2020 WL 2315880, at *2
Northern District of California
 United States District Court




                                  13   (E.D. Mich. 2020), stay denied, No. 20-1437 (6th Cir. May 15, 2020). The SBA Administrator has

                                  14   the authority to “make such rules and regulations as he deems necessary to carry out the authority

                                  15   vested in him by or pursuant to this chapter” and to “take any and all actions . . . when he

                                  16   determines such actions are necessary or desirable in making . . . loans made under” the Act. 15

                                  17   U.S.C. § 634(6)–(7). The SBA’s Loan Policy Board — the Administrator, the Secretary of the

                                  18   Treasure, and the Secretary of Commerce — “shall establish general policies (particularly with

                                  19   reference to the public interest involved in the granting and denial of applications for financial

                                  20   assistance by the [SBA] and with reference to the coordination of the functions of the [SBA] with

                                  21   other activities and policies of the Government), which shall govern the granting and denial of

                                  22   applications for financial assistance by the Administration.” Id. § 633(d).

                                  23         Section 7(b) of the Small Business Act authorizes the SBA to make EIDL loans “as the

                                  24   Administration may determine to be necessary” to “any small business concern, private nonprofit

                                  25   organization, or small agricultural cooperative suffering substantial economic injury” as a result of

                                  26   an officially declared disaster in the area where the entity is located. 15 U.S.C. § 636(b)(1)(C)(2);

                                  27

                                  28   13
                                            Consent Forms – ECF Nos. 10 & 19.

                                       ORDER – No. 20-cv-03982-LB                          4
                                           Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 5 of 28




                                   1   13 C.F.R. § 123.300(a). The EIDL loans give capital to qualified entities to meet their expenses (if

                                   2   there is a disaster) until they can resume normal operations. 13 C.F.R. §§ 123.2, 123.200(a),

                                   3   123.303(a).

                                   4      Under SBA rules, some businesses are not eligible for the disaster loans, such as nonprofit

                                   5   organizations (other than private nonprofit organizations), lenders, consumer cooperatives, and

                                   6   businesses primarily engaged in political activities or lobbying. 13 C.F.R. § 123.301(a–c), (h). 13

                                   7   C.F.R. § 123.301 excludes from the loan program the businesses listed in 13 C.F.R. § 123.201,

                                   8   including businesses engaged in illegal activity, government-owned entities, and, relevantly here,

                                   9   any business that “presents live performances of a prurient sexual nature or derives directly or

                                  10   indirectly more than de minimis gross revenue through the sale of products or services, or the

                                  11   presentation of any depictions or displays, of a prurient sexual nature.” Id. §§ 123.301,

                                  12   123.201(d)–(f). The SBA implemented the ban on financial assistance to businesses of a prurient
Northern District of California
 United States District Court




                                  13   nature in 1996 in 13 C.F.R. § 120.110(p) (business loans under section 7(a) of the Small Business

                                  14   Act) and extended the ban to disaster loans under section 7(b) in 1998 in 13 C.F.R. § 123.201(f).

                                  15   61 Fed. Reg. 3226, 3229–40 (Jan. 31, 1996); 63 Fed. Reg. 46,643, 46,643 (Sep. 2, 1998).

                                  16      15 U.S.C. § § 633(e) provides the following:

                                  17          (e) Prohibition on provision of assistance

                                  18          Notwithstanding any other provision of law, the Administration is prohibited from
                                              providing any financial or other assistance to any business concern or other person
                                  19          engaged in the production or distribution of any product or service that has been
                                              determined to be obscene by a court of competent jurisdiction.
                                  20

                                  21      The Small Business Act also has rules about a business’s size and affiliations. It defines a

                                  22   “small business concern” (the relevant category here) as “one that is independently owned and

                                  23   operated and which is not dominant in its field of operation” and which is “small” based on the

                                  24   “number of employees, dollar volume of business, net worth, net income, a combination thereof,

                                  25   or other appropriate factors.” 15 U.S.C. § 632(a)(1)–(2)(B); 13 C.F.R. §§ 121.101, 121.201. The

                                  26   SBA considers affiliation with other entities in determining whether an entity is independent and

                                  27   small. Affiliation exists when an entity can control another entity. 13 C.F.R. § 121.103(a). If an

                                  28   entity is affiliated with another entity, the SBA aggregates the employees and annual business

                                       ORDER – No. 20-cv-03982-LB                        5
                                              Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 6 of 28




                                   1   receipts of the affiliated entities to determine whether the business is “small” and meets its criteria

                                   2   for loans. 13 C.F.R. §§ 121.103(a)(6), 121.301. Affiliation can exist based on common ownership

                                   3   and common management. 13 C.F.R. § 121.301(f)(1), (3). Franchise and license agreements

                                   4   ordinarily are not considered in the affiliation analysis: the “restraints imposed on a franchisee or

                                   5   licensee by its franchise or license agreement generally will not be considered in determining

                                   6   whether the franchisor and licensor is affiliated with an applicant franchisee or licensee provided

                                   7   [that] the applicant franchisee or licensee has the right to profit from its efforts and bears the risk

                                   8   of loss commensurate with ownership.” Id. § 121.301(7)(i). That is because the franchise

                                   9   relationship does not necessarily represent a level of control resulting in affiliation between the

                                  10   franchisor and the franchisee.14 But it can, and so the SBA considers franchise and license

                                  11   agreements to determine whether an applicant is not independent and instead is affiliated with a

                                  12   franchisor, licensor, or another party to the agreement.15 If the SBA deems an applicant to be
Northern District of California
 United States District Court




                                  13   affiliated with a franchisor and the franchisor’s other franchisees, then it will aggregate the

                                  14   employees (or other measures of size) to determine whether the applicant is small.16 Id. §§

                                  15   121.103(a)(6), 121.301(a). If the applicant does not meet the criteria that the SBA considers to be

                                  16   small, then the SBA will grant financial assistance only if the franchisor executes an addendum

                                  17   that (during the life of the SBA loan) the franchisor will not enforce a provision of the franchise

                                  18   agreement that — according to the SBA — deprives the franchisee of its independence.17

                                  19

                                  20   2. CARES Act

                                  21         Through the CARES Act, Congress appropriated substantial funds for the EIDL program in

                                  22   the form of the PPP, which is a loan program for small businesses suffering economic injury as a

                                  23   result of the COVID-19 pandemic. 15 U.S.C. § 9009. Under the PPP, businesses can apply for

                                  24

                                  25

                                  26
                                       14
                                            Olear Decl. – ECF No. 45-2 at 6 (¶ 16).
                                       15
                                            Id. (¶ 17).
                                  27   16
                                            Id. (¶ 19).
                                  28   17
                                            Id. (¶ 20).

                                       ORDER – No. 20-cv-03982-LB                          6
                                           Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 7 of 28




                                   1   low-interest EIDL loans, which the SBA forgives if the businesses use the money to pay workers

                                   2   during the crisis. 15 U.S.C § 636(a)(36).

                                   3      For the covered period (January to December 2020), the CARES Act expanded the class of

                                   4   entities eligible for loans: “in addition to small business concerns, private nonprofit organizations,

                                   5   and small agricultural cooperatives” [already eligible for EIDL loans], the SBA can make loans to

                                   6   “eligible entities,” defined as businesses with not more than 500 employees, sole proprietorships,

                                   7   independent contractors and businesses, cooperatives with not more than 500 employees,

                                   8   employee stock ownership plans with not more than 500 employees, tribal business concerns with

                                   9   not more than 500 employees, and agricultural enterprises with not more than 500 employees. 15

                                  10   U.S.C. § 9009(a)–(f).

                                  11      The SBA has applied its existing loan regulations to the PPP to exclude businesses of a

                                  12   prurient sexual nature.
Northern District of California
 United States District Court




                                  13                                       STANDARD OF REVIEW

                                  14      The standards for a TRO and a preliminary injunction are the same. Stuhlbarg Int’l Sales Co.

                                  15   v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A movant must demonstrate

                                  16   (1) a likelihood of success on the merits, (2) a likelihood of irreparable harm that would result if

                                  17   an injunction were not issued, (3) the balance of equities tips in favor of the plaintiff, and (4) an

                                  18   injunction is in the public interest. Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

                                  19   The irreparable injury must be both likely and immediate. Id. at 20–22. “[A] plaintiff must

                                  20   demonstrate immediate threatened injury as a prerequisite to preliminary injunctive relief.”

                                  21   Caribbean Marine Serv. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).

                                  22      Before Winter, the Ninth Circuit employed a “sliding scale” test that allowed a plaintiff to

                                  23   prove either “(1) a likelihood of success on the merits and the possibility of irreparable injury; or

                                  24   (2) serious questions going to the merits were raised and the balance of hardships tips sharply in

                                  25   its favor.” Walczak v. EPL Prolong, Inc., 198 F.3d 725, 731 (9th Cir. 1999) (cleaned up). On this

                                  26   continuum, “the greater the relative hardship to [a movant], the less probability of success must be

                                  27   shown.” Id. After Winter, the Ninth Circuit held that although the Supreme Court invalidated one

                                  28   aspect of the sliding scale approach, the “serious questions” prong of the sliding scale survived if

                                       ORDER – No. 20-cv-03982-LB                         7
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 8 of 28




                                   1   the plaintiff satisfied the other elements for preliminary relief. Alliance for Wild Rockies v.

                                   2   Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011). Thus, a preliminary injunction may be

                                   3   appropriate when a movant raises “serious questions going to the merits” of the case and the

                                   4   “balance of hardships tips sharply in the plaintiff’s favor,” provided that the other elements for

                                   5   relief are satisfied. Id. at 1134–35.

                                   6                                                 ANALYSIS

                                   7         The plaintiffs claim that by applying 13 C.F.R. § 123.201(f) and denying them the PPP loan,

                                   8   the SBA violated the APA, the First Amendment, and the Fifth Amendment.18 The SBA responds

                                   9   that the plaintiffs have not established their entitlement to a preliminary injunction: (1) they are

                                  10   not likely to succeed on the merits because they lack Article III standing, do not have viable APA

                                  11   and constitutional claims, and cannot obtain injunctive relief from the SBA; (2) they lack evidence

                                  12   of irreparable harm; and (3) a preliminary injunction is contrary to the public interest.19 The court
Northern District of California
 United States District Court




                                  13   denies the plaintiffs’ motion. They have standing, but they are not likely to succeed on the merits

                                  14   of their claims.

                                  15

                                  16   1. Likelihood of Success on the Merits: Standing

                                  17         The SBA contends that the plaintiffs are not likely to succeed on the merits, and lack standing,

                                  18   because they cannot show that their injuries are redressable given that Déjà Vu Services has over

                                  19   10,000 affiliated employees. Alternatively, it asks to stay the case pending an administrative

                                  20   evaluation of whether the plaintiffs are affiliated with Déjà Vu Services.20 The court denies the

                                  21   request because the plaintiffs establish redressability sufficiently.

                                  22         Federal-court jurisdiction extends only to “cases” and “controversies.” Raines v. Byrd, 521

                                  23   U.S. 811, 818 (1997); see Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). To establish

                                  24   standing, “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

                                  25

                                  26
                                       18
                                            Mot. – ECF No. 33.
                                  27   19
                                            Opp’n – ECF No. 48-1.
                                  28   20
                                            Id. at 15–16.

                                       ORDER – No. 20-cv-03982-LB                          8
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 9 of 28




                                   1   challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

                                   2   decision.” Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

                                   3         To establish redressability, a plaintiff must show that it is “likely, as opposed to merely

                                   4   speculative, that the injury will be redressed by a favorable decision.” Lujan, 504 U.S. at 561

                                   5   (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 38, 43) (cleaned up). A plaintiff’s

                                   6   burden to demonstrate redressability is “relatively modest.” Renee v. Duncan, 686 F.3d 1002,

                                   7   1013 (9th Cir. 2012) (quoting Bennett v. Spear, 520 U.S. 154, 171 (1997)). A plaintiff “need not

                                   8   demonstrate that there is a ‘guarantee’ that [her] injuries will be redressed by a favorable

                                   9   decision.” Id. (quotation omitted). “[R]ather, a plaintiff need only ‘show a “substantial likelihood”

                                  10   that the relief sought would redress the injury.’” M.S. v. Brown, 902 F.3d 1076, 1083 (9th Cir.

                                  11   2018) (quoting Mayfield v. United States, 599 F.3d 964, 971 (9th Cir. 2010)). “If, however, a

                                  12   favorable judicial decision would not require the defendant to redress the plaintiff’s claimed
Northern District of California
 United States District Court




                                  13   injury, the plaintiff cannot demonstrate redressability, see, e.g., Mayfield, 599 F.3d at 971, unless

                                  14   she adduces facts to show that the defendant or a third party are nonetheless likely to provide

                                  15   redress as a result of the decision, see Lujan, 504 U.S. at 562.” Id.

                                  16         The parties do not dispute that the SBA denied the loans only on the ground that the plaintiffs

                                  17   are businesses of a prurient nature that do not qualify for the loans.21 Moreover, during the

                                  18   application process, the plaintiffs submitted their applications with the information that the SBA

                                  19   required.22 When the SBA raised the affiliation issue in its opposition, the plaintiffs submitted

                                  20   declarations to counter the SBA’s contentions about affiliation and redressability. Also, a

                                  21   franchisor can execute an addendum to address any concerns that the SBA has about a

                                  22   franchisee’s independence. Given these circumstances, the plaintiffs established redressability

                                  23

                                  24

                                  25

                                  26

                                  27    SAC – ECF No. 66 at 14 (¶¶ 76, 78), 15 (¶¶ 79–91) (citing Rejection Notices, Exs. H–T to FAC –
                                       21

                                       ECF No. 31-1 at 34–72).
                                  28   22
                                            Forbes Decl. – ECF No. 54-1 at 115 (¶ 5); Carouba Decl. – ECF No. 54-1 at 10–11 (¶¶ 4–10).

                                       ORDER – No. 20-cv-03982-LB                           9
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 10 of 28




                                   1   sufficiently as to the affiliation issue. They have shown that it is likely, not merely speculative,

                                   2   that their injury will be redressed by a favorable decision. Lujan, 504 U.S. at 561.23

                                   3

                                   4   2. Likelihood of Success on the Merits: APA Claim (Chevron Analysis)

                                   5         The plaintiffs contend that the SBA’s regulation excluding prurient businesses from the

                                   6   disaster-loan program violates 15 U.S.C. § 633(e)’s prohibition of financial assistance only to

                                   7   obscene businesses (as determined by a court) and in any event is not entitled to Chevron

                                   8   deference.24 Congress has not spoken to the issue directly, and at step two of the Chevron analysis,

                                   9   the court defers to the agency’s reasonable interpretation of the statute.

                                  10         Under the APA, an agency cannot take action “in excess of statutory jurisdiction, authority, or

                                  11   limitations, or short of statutory right[.]” 5 U.S.C. § 706(2)(C). When a court reviews an agency’s

                                  12   interpretation of a statute, it applies the two-step analytic framework in Chevron, U.S.A., Inc. v.
Northern District of California
 United States District Court




                                  13   NRDC, 467 U.S. 837, 842–43 (1984). At step one, applying the traditional rules of statutory

                                  14   construction, the court determines “whether Congress has directly spoken to the precise question

                                  15   at issue.” Id. at 842–43 & n.9. If so, and if “the intent of Congress is clear, that is the end of the

                                  16   matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent

                                  17   of Congress.” Id. at 842–43. If “the statute is silent or ambiguous with respect to the specific

                                  18   issue,” then at step two, “the question for the court is whether the agency’s answer is based on a

                                  19   permissible construction of the statute.” Id. at 843. If it is, then the court must defer to the

                                  20   agency’s “reasonable” construction of the statute. Id at 844.

                                  21         The plaintiffs’ main argument — raised in their supplemental brief — is that in 15 U.S.C. §

                                  22   633(e), Congress spoke to the only type of sexual expression that the SBA can exclude from its

                                  23   programs: “business concern[s] or other person[s] engaged in the production or distribution of any

                                  24

                                  25

                                  26
                                       23
                                  27     This holding about Article III standing does not bind the agency in any subsequent determination
                                       about affiliation.
                                  28   24
                                            Mot. – ECF No. 33 at 22–27; Pl. Supp. Brief – ECF No. 67.

                                       ORDER – No. 20-cv-03982-LB                         10
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 11 of 28




                                   1   product or service that has been judged obscene by a court of jurisdiction.”25 15 U.S.C. § 633(e).

                                   2   The statute does not unambiguously support the plaintiffs’ interpretation of it.

                                   3         At step one of the Chevron analysis, the court does not examine the “particular statutory

                                   4   provision in isolation” and instead reads it in the context of the overall statutory scheme. Nat’l

                                   5   Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 666 (2007) (citation omitted). Under

                                   6   the statutory scheme here, the SBA has broad powers to make loans to businesses during disasters

                                   7   and to promulgate rules in its discretion to make the loans. 15 U.S.C. §§ 636(b)(1)(a), (b)(2). It

                                   8   must follow certain procedures (such as accepting applications, setting interest rates, and paying

                                   9   contractor and lender fees). Id. § 636(b)(3), (9), & (11). But it has the authority to establish rules

                                  10   about loans “with reference to the public interest.” Id. §§ 633(d), 634(b)(6)–(7). Pursuant to that

                                  11   authority, the SBA has promulgated regulations that it deems in the public interest, including the

                                  12   regulation excluding loans to businesses of a prurient nature. The plaintiffs contend that Congress
Northern District of California
 United States District Court




                                  13   prohibited loans only to businesses judged obscene. But the overall statutory scheme — with its

                                  14   delegation of authority to the SBA to make loans, considering the public interest — does not

                                  15   compel the conclusion that the SBA cannot prohibit loans to businesses that are prurient but not

                                  16   obscene. The statute says nothing one way or another.

                                  17         The plaintiffs’ citation to the statute’s legislative history does not change this conclusion. First,

                                  18   the statute is plain, and there is no textual ambiguity. Second, even if the statute were ambiguous,

                                  19   the legislative history supports only the conclusion that Congress intended to prohibit assistance to

                                  20   obscene businesses. S. Rep. No. 103-332 at 23–24 (1994) (describing the prohibition of aid to

                                  21   businesses judged obscene without additional context). Nothing suggests that it intended to reach

                                  22   further to restrict the statutory delegation of authority to the SBA to exercise its discretion to

                                  23   promulgate lending rules that it deems in the public interest.

                                  24         Thus, in 15 U.S.C. § 633(a), at step one of the Chevron analysis, Congress did not speak

                                  25   directly to the issue.

                                  26

                                  27

                                  28   25
                                            Pl. Supp. Brief. – ECF No. 67 at 6–11.

                                       ORDER – No. 20-cv-03982-LB                           11
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 12 of 28




                                   1         Before reaching the step-two Chevron analysis, the court addresses the plaintiffs’ second APA

                                   2   argument under Chevron step one. The argument is a textual one: under the plain language of

                                   3   CARES Act, Congress expanded eligibility for the disaster loans to — in addition to small-

                                   4   business concerns, private nonprofit organizations, and small agricultural cooperatives (that were

                                   5   already eligible for the loans) — “eligible entities,” defined as businesses with not more than 500

                                   6   employees, sole proprietorships, independent contractors and businesses, cooperatives with not

                                   7   more than 500 employees, employee stock ownership plans with not more than 500 employees,

                                   8   tribal business concerns with not more than 500 employees, and agricultural enterprises with not

                                   9   more than 500 employees. 15 U.S.C. § 9009(a)–(b). The plaintiffs argue that (1) Congress defined

                                  10   eligibility for the loans as being an eligible entity (relevantly here, a business with not more than

                                  11   500 employees) during the covered period (January to December 2020), and (2) this express

                                  12   definition meant that Congress did not intend any other criteria for loan eligibility. DV Diamond
Northern District of California
 United States District Court




                                  13   Club, 2020 WL 2315880, at *10. Thus, the plaintiffs contend, the SBA violated the plain language

                                  14   of the CARES Act when it excluded them as “prurient businesses” from the PPP.26

                                  15         Two courts preliminarily enjoined (on this ground) the SBA’s application of 13 C.F.R.

                                  16   120.110(p) (and related SBA operating procedures) to deny disaster loans under the PPP to adult-

                                  17   themed businesses. DV Diamond Club, 2020 WL 2315880, at *12 (E.D. Mich. 2020) (“[T]he plain

                                  18   language of the PPP makes clear that any business concern is eligible for a PPP loan if it

                                  19   employed the requisite number of Americans during the covered period. Thus, the Defendants

                                  20   may not exclude Plaintiffs from participating in the PPP on the ground that they present

                                  21   entertainment or sell products of a “prurient sexual nature.”), stay denied, No. 20-1437 (6th Cir.

                                  22   May 15, 2020); Camelot Banquet Rooms, Inc. v. SBA, --- F. Supp. 3d ----, No. 20-C-0601, 2020

                                  23   WL 2088637, at *7 (E.D. Wis. May 1, 2020) (same), stay denied, No. 20-1729 (7th Cir. May 20,

                                  24   2020). In DV Diamond Club, the court elaborated:

                                  25             Congress’s decision to expand funding to previously ineligible businesses is not an
                                                 endorsement or approval of those businesses. Instead, it is a recognition that in the midst of
                                  26

                                  27

                                  28   26
                                            Mot. – ECF No. 33 at 23.

                                       ORDER – No. 20-cv-03982-LB                          12
                                          Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 13 of 28




                                              this crisis, the workers at those businesses have no viable options for employment in other,
                                   1          favored lines of work and desperately need help.
                                   2

                                   3   DV Diamond Club, 2020 WL 2315880, at *14.

                                   4      More recently, other courts have examined the CARES Act in the context of the overall
                                   5   statutory scheme and have held that the Congress did not intend CARES Act criteria to be the
                                   6   exclusive criteria for the disaster loans, did not eliminate long-standing eligibility criteria, and
                                   7   instead temporarily expanded eligibility regarding size for disaster loans. Defy Ventures Inc. v.
                                   8   SBA, Nos. CCB-20-1838 & CCB-20-1736, 2020 WL 3546873, at *8 (D. Md. June 29, 2020) (the
                                   9   CARES Act did not speak to whether the SBA may impose additional restrictions on eligibility,
                                  10   including the criminal-history exclusion from eligibility); Pharaohs GC, Inc. v. SBA, No. 20-CV-
                                  11   665, 2020 WL 3489404, at *4–5 (W.D.N.Y. June 26, 2020) (same regarding criminal-history and
                                  12   prurient-business exclusions); Tradeways, Ltd. v. Dep’t of the Treasury, No. ELH-20-1324, 2020
Northern District of California
 United States District Court




                                  13   WL 3447767, at *13 (D. Md. June 24, 2020) (same regarding exclusions from the PPP for debtors
                                  14   in bankruptcy); Diocese of Rochester v. SBA, No. 6:20-CV-06243 EAW, 2020 WL 3071603, at
                                  15   *6–7 (W.D.N.Y. June 10, 2020) (same; points to other provisions in the CARES Act that
                                  16   anticipate additional eligibility criteria or waive requirements; “the waivers of otherwise
                                  17   applicable eligibility requirements would be superfluous if the CARES Act unambiguously
                                  18   eliminated any requirement beyond size).
                                  19      The court follows the later cases as persuasive. 15 U.S.C. § 9009 adds additional eligible
                                  20   entities and does not unambiguously compel the interpretation that Congress meant to eliminate all
                                  21   other criteria for eligibility for disaster loans. That means that at step one of the Chevron analysis,
                                  22   Congress did not speak directly to the question at issue. 467 U.S. 837, 842–43
                                  23      At step two, the SBA’s application of its long-standing regulations is permissible, which
                                  24   means the court defers to it. Chevron, 467 U.S. at 844; accord Defy Ventures, 2020 WL 3546873,
                                  25   at *8; Pharaohs, 2020 WL 3489404, at *5–6; Tradeways, 2020 WL 3447767, at *14–15; Diocese
                                  26   of Rochester, 2020 WL 3071603, at *8.
                                  27      In sum, the plaintiffs are not likely to succeed on the merits of their APA claim.
                                  28

                                       ORDER – No. 20-cv-03982-LB                         13
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 14 of 28




                                   1   3. Likelihood of Success on the Merits: APA Claim (State Farm Analysis)

                                   2         The plaintiffs also contend that the SBA exceeded its authority under the APA, and thus

                                   3   engaged in arbitrary and capricious agency action, when it adopted § 123.201(f) and excluded

                                   4   prurient businesses from the section 7(b) program.27 The plaintiffs are not likely to succeed on the

                                   5   merits of their challenge to § 123.201(f) as arbitrary and capricious.

                                   6         Under § 706(2)(A) of the APA, a court can set aside agency action that is “arbitrary,

                                   7   capricious, an abuse of discretion, or otherwise not in accordance with law[.]” 5 U.S.C. §

                                   8   706(2)(A); Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983). A

                                   9   rule is arbitrary and capricious if (1) the agency “has relied on factors which Congress has not

                                  10   intended it to consider;” (2) the agency “entirely failed to consider an important aspect of the

                                  11   problem;” (3) the agency’s explanation “runs counter to the evidence before the agency;” or (4)

                                  12   the explanation “is so implausible that it could not be ascribed to a difference in view or the
Northern District of California
 United States District Court




                                  13   product of agency expertise.” State Farm, 463 U.S. at 43; see East Bay Sanctuary Covenant v.

                                  14   Barr, 385 F. Supp. 3d 922, 938 (N.D. Cal. 2019) (a State Farm analysis evaluates whether a rule is

                                  15   procedurally defective as a result of flaws in the agency’s decision-making process while a

                                  16   Chevron analysis evaluates whether the agency’s interpretation and conclusion (reached as a result

                                  17   of that process) is reasonable).

                                  18         In § 123.201(f), the SBA adopted the same prurient-business restriction for section 7(b)

                                  19   disaster-relief loans that it previously adopted in § 120.110(p) for section 7(a) general-business

                                  20   loans. When it did so, it explained that its purpose was “to codify SBA’s existing policy of using

                                  21   the same ineligibility criterial for SBA’s disaster and business loan programs.” 63 Fed. Reg. at

                                  22   46,643. The issue is whether this explanation is too perfunctory. The court does not conclude on

                                  23   this record that it is. The policy is a decision, under the SBA’s discretionary authority, about

                                  24   whether giving financial assistance to certain categories of businesses is in the public interest. 15

                                  25   U.S.C. § 633(d). Including prurient businesses is an obvious judgment call that the SBA does not

                                  26   want to fund these particular businesses. Nothing suggests that SBA relied on impermissible

                                  27

                                  28   27
                                            Id. at 25–27.

                                       ORDER – No. 20-cv-03982-LB                         14
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 15 of 28




                                   1   factors, failed to consider an important aspect of the problem, or gave an explanation that was

                                   2   contrary to the evidence that was before it or is so implausible that it cannot be ascribed to a

                                   3   difference in view. State Farm, 463 U.S. at 43. The plaintiffs’ challenge is about a difference in

                                   4   view, which is not arbitrary and capricious agency action.

                                   5         In sum, the plaintiffs are not likely to succeed on the merits of their challenge to the SBA’s

                                   6   agency action as arbitrary and capricious.

                                   7

                                   8   4. Likelihood of Success on the Merits: First Amendment Claim

                                   9         The plaintiffs contend that the SBA’s regulation excluding prurient businesses violates the

                                  10   First Amendment because it (1) is an impermissible content-based and viewpoint-based restriction

                                  11   on speech,28 (2) is unconstitutionally overbroad,29 (3) does not conform to the constitutional

                                  12   standards of obscenity,30 (4) violates the doctrine of unconstitutional conditions and is a prior
Northern District of California
 United States District Court




                                  13   restraint on speech and expression,31 and (5) is impermissibly vague.32 The plaintiffs are not likely

                                  14   to succeed on the merits of their First Amendment claim.

                                  15         4.1    Content-Based and Viewpoint-Based Restriction

                                  16         The plaintiffs contend that § 123.201(f) is an impermissible content-based and viewpoint-

                                  17   based restriction. The plaintiffs are not likely to succeed on the merits of this argument.

                                  18         To support their argument that the SBA regulation is an impermissible content-based

                                  19   restriction, the plaintiffs cite cases involving the government’s regulating or prohibiting speech

                                  20   directly.33 Reed v. Town of Gilbert, 576 U.S. 155, 162-65 (2015) (invalidating content-based

                                  21   restrictions on posting signs without a permit); United States v. Playboy Entm’t Grp., Inc., 529

                                  22   U.S. 803, 816–17 (2000) (invalidating statute mandating that adult-cable channels be blocked or

                                  23

                                  24   28
                                            Id. at 28–32.
                                  25   29
                                            Id. at 32–33.
                                       30
                                  26        Id. at 34–38.
                                       31
                                            Id. at 38–40.
                                  27   32
                                            Id. at 40–42.
                                  28   33
                                            Id. at 28–30; Reply – ECF No. 54 at 22–24.

                                       ORDER – No. 20-cv-03982-LB                          15
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 16 of 28




                                   1   scrambled during certain hours); Am. Booksellers Ass’n v. Hudnet, 771 F.3d 323, 324–34 (7th Cir.

                                   2   1985) (invalidating pornography ordinance), aff’d, 457 U.S. 1001 (1986). But the SBA is not

                                   3   prohibiting or regulating speech, and these cases thus do not control the outcome here. Instead,

                                   4   through § 123.201(f), and pursuant to its statutory authority to grant or deny loans “with reference

                                   5   to the public interest,” the SBA determined that it will not use federal funds to subsidize

                                   6   businesses of a prurient nature. 15 U.S.C. § 633(d). The issue is whether that decision not to

                                   7   subsidize is a permissible content-based restriction or instead whether it is “invidious viewpoint

                                   8   discrimination.”34 Nat’l Endowment for the Arts v. Finley, 524 U.S. 569, 587–88 (1998); see

                                   9   United States v. Am. Library Ass’n, 539 U.S. 194, 212 (2003).

                                  10         “[A]lthough government may not place obstacles in the path of a person’s exercise of freedom

                                  11   of speech, it need not remove those not of its own creation.” Regan v. Taxation with

                                  12   Representation of Wash., 461 U.S. 540, 549–50 (1983) (cleaned up). “Although [an applicant who
Northern District of California
 United States District Court




                                  13   is denied government funds] does not have as much money as it wants, and thus cannot exercise

                                  14   its freedom of speech as much as it would like, the Constitution does not confer an entitlement to

                                  15   such funds as may be necessary to realize all the advantages of that freedom.” Id. at 550 (cleaned

                                  16   up). “Constitutional concerns are greatest when the State attempts to impose its will by force of

                                  17   law. [But w]here government provision of subsidies is not aimed at the suppression of dangerous

                                  18   ideas, its power to encourage actions deemed to be in the public interest is necessarily far

                                  19   broader.” Id. (cleaned up). Applying this analysis, the Court has held that the government “is not

                                  20   required by the First Amendment to subsidize lobbying” and does not infringe First Amendment

                                  21   speech or regulate First Amendment activity by choosing not to pay for it. Id. at 546 (citing

                                  22   Cammarano v. United States, 358 U.S. 498, 513 (1959)). Congress thus could decide that

                                  23   nonprofit lobbying organizations were not entitled to the subsidy of tax-exempt status under 26

                                  24   U.S.C. § 501(c)(3) of the Internal Revenue Code. Id. at 542, 551. The D.C. Circuit applied this

                                  25   analysis to reject lobbyists’ First Amendment challenge to the SBA’s denial of their application

                                  26

                                  27

                                  28   34
                                            Opp’n – ECF No. 48-1 at 15, 39; Reply – ECF No. 54 at 22.

                                       ORDER – No. 20-cv-03982-LB                        16
                                          Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 17 of 28




                                   1   for a PPP loan, holding that the program loans were like the subsidy in Regan. Am. Ass’n of

                                   2   Political Consultants v. SBA, 2020 WL 3406524, at *1 (D.C. Cir. May 26, 2020).

                                   3      What this means is that “[t]he government can make content-based distinctions when it

                                   4   subsidizes speech.” Davenport v. Wash. Educ. Ass’n, 551 U.S. 177, 188–89 (2007). Those funding

                                   5   choices do not violate the First Amendment unless they are “the product of invidious viewpoint

                                   6   discrimination” or are “aimed at the suppression of dangerous ideas.” Finley, 524 U.S. at 586–87;

                                   7   Regan, 461 U.S. at 548 (“The case [upholding the statutory denial of § 503(c) tax-exempt status to

                                   8   lobbyists] would be different if Congress were to discriminate invidiously in its subsidies in such a

                                   9   way as to aim at the suppression of dangerous ideas.”) (cleaned up); Leathers v. Medlock, 499

                                  10   U.S. 439, 447 (1991) (“differential taxation . . . is constitutionally suspect when it threatens to

                                  11   suppress the expression of particular ideas or viewpoints”).

                                  12      The lobbyist cases do not end the analysis: they do not involve invidious discrimination aimed
Northern District of California
 United States District Court




                                  13   at the suppression of dangerous ideas and thus were not impermissible viewpoint discrimination.

                                  14   See Pharaohs GC, 2020 WL 3489404, at *7. Two courts have considered whether the SBA’s

                                  15   denial of PPP loans to prurient businesses is impermissible viewpoint discrimination. They split

                                  16   on the issue: the court in Camelot Banquet Rooms found a likelihood of success on the First

                                  17   Amendment claim, 2020 WL 2088637, at *11, and the court in Pharaohs GC did not, 2020 WL

                                  18   3489404, at *8.

                                  19      In Camelot Banquet Rooms, the government contended that the obstacle to erotic-dance

                                  20   entertainment was the COVID-19 pandemic, not the federal government. 2020 WL 2088637, at

                                  21   *8. The court rejected that contention as flawed: by “remov[ing] the COVID-19 obstacle from the

                                  22   path of nearly every other small business in the United States” and by leaving the obstacle in the

                                  23   prurient businesses’ path, the SBA singled them out for unfavorable treatment based on the

                                  24   content of their speech without articulating any legitimate government interest. Id. The CARES

                                  25   Act’s purpose was to make favorable loans to small businesses, and — the court held — the

                                  26   government had no legitimate purpose in excluding the prurient businesses. Id. at 8–9

                                  27   (distinguishing Rust v. Sullivan, 500 U.S. 173, 178–95 (1991), where the statute funded family-

                                  28   planning services except for programs involving abortion, on the ground that Congress’s lawful

                                       ORDER – No. 20-cv-03982-LB                         17
                                          Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 18 of 28




                                   1   purpose — funding family planning services leading to conception and childbirth — meant that it

                                   2   was not constitutionally required to fund abortion, did not discriminate based on viewpoint, and

                                   3   merely chose to fund one activity over another), 9–10 (distinguishing Regan, 461 U.S. at 545–548,

                                   4   on the ground that Congress prohibited all lobbying).

                                   5      In Pharaohs GC, the court, following the lobbyist cases, found that PPP loans were subsidies.

                                   6   2020 WL 3489404, at *7. It held that SBA’s funding choice to deny PPP loans to prurient

                                   7   businesses was not “the product of invidious viewpoint discrimination” or “ai[med] at the

                                   8   suppression of dangerous ideas,” and thus did not violate the First Amendment, because it did not

                                   9   exclude only adult-entertainment businesses and instead excluded other businesses, such as those

                                  10   with more than one-third of gross revenues from legal gambling, businesses that limited

                                  11   membership for reasons other than capacity, businesses engaged in teaching or religious

                                  12   instruction, counseling, or indoctrination, and businesses engaged in political or lobbying
Northern District of California
 United States District Court




                                  13   activities. Id. (quoting Finley, 524 U.S. at 587 and citing 13 C.F.R. § 120.110). Thus, the court

                                  14   held, Camelot Banquet Room wrongly said that the government had removed the COVID-19

                                  15   obstacle from nearly every other small business but prurient businesses because 13 C.F.R. §

                                  16   120.110 excludes more than a dozen types of business. Id. The court also noted that in the Second

                                  17   Circuit, lascivious dancing, unlike lobbying, does not convey a specific message. Id at 8. (citing

                                  18   General Media Commc’ns, Inc. v. Cohen, 131 F.3d 273, 281 (2nd Cir. 1997), a case upholding a

                                  19   law prohibiting the sale on military bases of materials depicting nudity and rejecting the argument

                                  20   that the law targeted a viewpoint about sexual desire and lasciviousness). It applied that case to

                                  21   hold that — because the PPP was content-based, not viewpoint-based — it did not violate the First

                                  22   Amendment. Id.; cf. PMG Int’l Div. L.L.C. v. Rumsfeld, 303 F.3d 1163, 1165–66, 1171 (9th Cir.

                                  23   2002) (followed General Media).

                                  24      Citing Pharaohs GC, 2020 WL 3489404, at *7–8, and the lobbyist cases, the SBA contends

                                  25   that the prohibition of loans to prurient businesses is viewpoint-neutral because the SBA prohibits

                                  26   the loans without regard to any idea that the plaintiffs want to convey through their

                                  27

                                  28

                                       ORDER – No. 20-cv-03982-LB                       18
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 19 of 28




                                   1   performances.35 They could promote eroticism or oppose eroticism, and the outcome would be the

                                   2   same: the SBA would not fund the loans.36 The plaintiffs counter that the viewpoint discrimination

                                   3   is that the SBA prohibits loans only to businesses presenting prurient entertainment and does not

                                   4   prohibit loans to businesses that present erotic (but not prurient) entertainment or to businesses

                                   5   that give up erotic entertainment entirely to access the loans.37 (One can imagine a continuum of

                                   6   entertainment from nude performances to cabaret to Flashdance-type performances to ballroom

                                   7   dancing. Bookstores similarly have a continuum of products.)

                                   8         The SBA’s decision not to fund prurient businesses, and its choices about where to allocate

                                   9   scarce funds, amount to a selective subsidy, not a targeted viewpoint discrimination, in the pre-

                                  10   CARES Act context, at least on this record. The traditional argument — those who do not receive

                                  11   the subsidy can continue their speech — rings true. See Regan, 461 U.S. at 550. The SBA has

                                  12   “broad discretion to make content-based distinctions when subsidizing speech” (as opposed to
Northern District of California
 United States District Court




                                  13   regulating it). Davenport, 551 U.S. at 188–89. And it can allocate funding that would be

                                  14   impermissible if it were regulating speech directly so long as it does not engage in invidious

                                  15   discrimination aimed at the suppression of dangerous ideas. Finley, 524 U.S. at 586–87.

                                  16         The CARES Act presents a different context, at least for the scope of the subsidies it offers: it

                                  17   is the largest economic relief package in American history meant to address an existential threat to

                                  18   small businesses.38 The failure to qualify for the forgivable loan means that workers do not get

                                  19   paid, and businesses close. Moreover, the government’s justification for its rule prohibiting loans

                                  20   to prurient businesses — it is longstanding and in the public interest — is perfunctory, even if it

                                  21   passes muster under Chevron. Camelot Banquet Rooms, 2020 WL 2088637, at *8–9. And the

                                  22   prohibition against all lobbying is more obviously viewpoint neutral. But the size of the subsidy,

                                  23   and the impact on the recipient given the pandemic, does not alter the conclusion that the SBA’s

                                  24   policy is a selective subsidy, not impermissible viewpoint discrimination aimed at the suppression

                                  25

                                  26
                                       35
                                            Opp’n – ECF No. 48-1 at 39.
                                       36
                                            Id. at 40.
                                  27   37
                                            Reply – ECF No. 54 at 25.
                                  28   38
                                            Brian Soucek, Discriminatory Paycheck Protection, 11 Calif. L. Rev. Online 319, 331 (2020).

                                       ORDER – No. 20-cv-03982-LB                          19
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 20 of 28




                                   1   of dangerous ideas. The plaintiffs’ argument is that the policy ought to be different, but that is not

                                   2   a ground to invalidate § 123.201(f).

                                   3         In sum, the plaintiffs are not likely to succeed on their First Amendment claim that §

                                   4   123.201(f) is an impermissible content-based and viewpoint-based restriction on speech.

                                   5         4.2   Unconstitutionally Overbroad

                                   6         The plaintiffs contend that § 123.201(f) is constitutionally overbroad because the SBA

                                   7   construed the word “prurient” to include lawful activities and protected expression.39 The SBA

                                   8   responds that (1) § 123.201(f) does not restrict or prohibit speech (and instead permissibly does

                                   9   not subsidize it) and thus is not subject to invalidation on overbreadth grounds, and (2) even if an

                                  10   overbreadth challenge to a funding restriction were possible, the plaintiffs have not made the

                                  11   required showing for an overbreadth challenge.40 The plaintiffs do not specifically challenge the

                                  12   SBA’s argument in their reply brief.41 They in any event are not likely to succeed on the merits of
Northern District of California
 United States District Court




                                  13   their facial challenge to § 123.201(f).

                                  14         A court may evaluate a law as overbroad under the First Amendment “if a substantial number

                                  15   of its applications are unconstitutional, judged in relation to the statute’s plainly legitimate

                                  16   sweep.” United States v. Stevens, 559 U.S. 460, 473 (2010) (quotation omitted). “Although ‘[t]he

                                  17   concept of “substantial overbreadth is not readily reduced to an exact definition,’ it generally

                                  18   means that we will not invalidate a statute on its face unless ‘there [is] a realistic danger that the

                                  19   statute itself will significantly compromise recognized First Amendment protections of parties not

                                  20   before the Court.’” Acosta v. City of Costa Mesa, 718 F.3d 800, 811 (9th Cir. 2013) (quoting City

                                  21   Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 800-01 (1984)). “[A] statute’s

                                  22   overbreadth [must] be substantial, not only in an absolute sense, but also relative to the statute’s

                                  23   plainly legitimate sweep.” United States v. Williams, 553 U.S. 285, 292 (2008). “[T]he mere fact

                                  24   that one can conceive of some impermissible applications of the statute is not sufficient to render it

                                  25

                                  26
                                       39
                                            Mot. – ECF No. 33 at 32–33.
                                  27   40
                                            Opp’n – ECF No. 48-1 at 42.
                                  28   41
                                            Reply – ECF No. 54.

                                       ORDER – No. 20-cv-03982-LB                         20
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 21 of 28




                                   1   susceptible to an overbreadth challenge.” Taxpayers for Vincent, 466 U.S. at 800. The plaintiffs

                                   2   “must demonstrate from the text of [the law] and from actual fact that a substantial number of

                                   3   instances exist in which the [l]aw cannot be applied constitutionally.” N.Y. State Club Ass’n v. City

                                   4   of N.Y., 487 U.S. 1, 14 (1988). “Invalidation for overbreadth is a strong medicine that is not to be

                                   5   casually employed.” Williams, 553 U.S. at 293 (cleaned up).

                                   6         The plaintiffs have not met their burden. First, § 123.201(f) does not restrict or prohibit speech

                                   7   and instead permissibly refuses to subsidize it. Regan, 461 U.S. at 546. Second, even if an

                                   8   overbreadth challenge to a funding restriction were possible, the plaintiffs have not shown that

                                   9   there are a “substantial number of instances in which [§ 123.201(f)] cannot be applied

                                  10   constitutionally” and that the number is substantial in an absolute sense and in relation to §

                                  11   123.201(f)’s “plainly legitimate sweep.” N.Y. State Club Ass’n, 487 U.S. at 14; Williams, 553 U.S.

                                  12   at 292.
Northern District of California
 United States District Court




                                  13         The plaintiffs are not likely to succeed on the merits of this argument.

                                  14         4.3   Constitutional Standards of Obscenity

                                  15         The plaintiffs contend that § 123.201(f) fails to conform to the constitutional standards of

                                  16   obscenity set forth in Miller v. California, 413 U.S. 15, 24 (1933).42 The SBA responds that the

                                  17   Constitution does not require it to adopt the Miller test in its determination about whether to

                                  18   finance prurient businesses.43 The plaintiffs do not specifically challenge the SBA’s argument in

                                  19   their reply brief.44 They in any event are not likely to succeed on the merits of the argument.

                                  20         The Miller test is a three-prong test for identifying obscene material that the government may

                                  21   regulate without infringing on the First Amendment. Miller, 413 U.S. at 18, 24; see Pope v.

                                  22   Illinois, 481 U.S. 497, 501–03 & n. 3 (1987); Smith v. United States, 431 U.S 291, 300 n.6 (1977).

                                  23   It does not apply here. Section 123.201(f) does not restrict or prohibit speech and instead

                                  24   permissibly refuses to subsidize it. Regan, 461 U.S. at 546.

                                  25

                                  26
                                       42
                                            Mot. – ECF No. 33 at 34–38.
                                  27   43
                                            Opp’n – ECF No. 48-1 at 43.
                                  28   44
                                            Reply – ECF No. 54.

                                       ORDER – No. 20-cv-03982-LB                          21
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 22 of 28




                                   1         4.4   Doctrine of Unconstitutional Conditions and Prior Restraint

                                   2         The plaintiffs contend that § 123.201(f) violates the doctrine of unconstitutional conditions and

                                   3   is a prior restraint because they must abandon their form of expression or forego a benefit

                                   4   available to other small businesses.45 The SBA responds that § 123.201(f) does not restrict or

                                   5   prohibit speech (and instead permissibly does not subsidize it).46 The plaintiffs do not specifically

                                   6   challenge the SBA’s argument in their reply brief.47 They in any event are not likely to succeed on

                                   7   the merits of the argument.

                                   8         The Spending Clause, U.S. Const. Art. I, § 8, cl. 1, gives Congress “broad discretion to tax and

                                   9   spend for the ‘general Welfare,’” including the authority to “impose limits on the use of [the]

                                  10   funds it appropriates” for programs such as the SBA’s financial-assistance program “to ensure that

                                  11   th[e funds] are used in the manner Congress intends.” Agency for Int’l Dev. v. All. for Open Soc’y

                                  12   Int’l Inc., 570 U.S. 205, 213 (2013); see 15 U.S.C. § 633(d) (SBA’s authority to establish general
Northern District of California
 United States District Court




                                  13   policies “with reference to the public interest involved in the granting and denial of applications

                                  14   for financial assistance”). “As a general matter, if a party objects to a condition on the receipt of

                                  15   federal funding, its recourse is to deny the funds. This remains true even when the objection is that

                                  16   a condition may affect the recipient’s exercise of its First Amendment rights.” Agency for Int’l

                                  17   Dev., 570 U.S. at 214 (citing United States v. Am. Library Ass’n, Inc., 539 U.S. 194, 212 (2003)

                                  18   (plurality opinion), and Regan, 461 U.S. at 546); Am. Library Ass’n, Inc., 539 U.S. at 212

                                  19   (plurality opinion) (rejecting argument by public libraries that conditioning funds for Internet

                                  20   access on installing filtering software did not violate the First Amendment because “[t]o the extent

                                  21   that libraries wish to offer unfiltered access, they are free to do so without federal assistance”);

                                  22   Regan, 461 U.S. at 546 (rejecting “the notion that First Amendment rights are somehow not fully

                                  23   realized unless they are subsidized by the State”) (cleaned up). “At the same time, however, we

                                  24   have held that the Government may not deny a benefit to a person on a basis that infringes his

                                  25

                                  26
                                       45
                                            Mot. – ECF No. 33 at 38–40.
                                  27   46
                                            Opp’n – ECF No. 48-1 at 43–46.
                                  28   47
                                            Reply – ECF No. 54.

                                       ORDER – No. 20-cv-03982-LB                         22
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 23 of 28




                                   1   constitutionally protected freedom of speech even if he has no entitlement to that benefit.” Id.

                                   2   (cleaned up). “[T]he relevant distinction that has emerged from our cases is between conditions

                                   3   that define the limits of the government spending program — those that specify the programs that

                                   4   Congress wants to subsidize — and conditions that seek to leverage funding to regulate speech

                                   5   outside the contours of the program itself.” Id. at 214–15.

                                   6         Thus, for example, Congress cannot condition a grant of funds to combat the treatment of

                                   7   HIV/AIDS on a recipient’s having “‘a policy explicitly opposing the legalization or practice of

                                   8   prostitution and sex trafficking.’” Id. at 208 (quoting 22 U.S.C. § 7631(a)), 221. And a college

                                   9   cannot terminate an untenured college professor based on his constitutionally protected expression

                                  10   because the government “may not deny a benefit to a person on a basis that infringes his

                                  11   constitutionally protected interests[.]” Perry v. Sinderman, 408 U.S. 593, 597–98 (1972). By

                                  12   contrast, the “government is not required by the First Amendment to subsidize lobbying” and does
Northern District of California
 United States District Court




                                  13   not infringe First Amendment speech or regulate First Amendment activity by choosing not to pay

                                  14   for it. Regan, 461 U.S. at 546. Similarly, conditioning funds for Internet access on the installation

                                  15   of filtering software does not violate the First Amendment rights of libraries because they can

                                  16   offer unfiltered access without federal assistance. Am. Library Ass’n, Inc., 539 U.S. at 212.

                                  17         Again, this case falls in the Regan and American Library category. Section123.201(f) does not

                                  18   restrict or prohibit speech and instead permissibly does not subsidize it.

                                  19         4.5   Impermissibly Vague

                                  20         The plaintiffs contend that § 123.201(f) is impermissibly vague because it does not give notice

                                  21   to them of acts that are prohibited (which means they risk perjury if they guess wrong on the

                                  22   prurience question on the loan applications), and it does not give guidance to the SBA to prevent

                                  23   discriminatory application of the regulation.48 The SBA responds that § 123.201(f) does not

                                  24   restrict or prohibit speech and instead sets forth the terms for the SBA’s exercise of its broad

                                  25

                                  26

                                  27

                                  28   48
                                            Mot. – ECF No. 33 at 40–42.

                                       ORDER – No. 20-cv-03982-LB                        23
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 24 of 28




                                   1   discretion to determine whether it will subsidize speech (or not).49 The plaintiffs are not likely to

                                   2   succeed on the merits of their argument.

                                   3         The void-for-vagueness doctrine is a due-process doctrine that requires a law to “(1) define the

                                   4   offense with sufficient definiteness that ordinary people can understand what conduct is

                                   5   prohibited[] and (2) establish standards to permit police to enforce the law in a non-arbitrary, non-

                                   6   discriminatory manner.” Nunez v. City of San Diego, 114 F.3d 935, 940 (9th Cir. 1997). “When

                                   7   First Amendment freedoms are at stake, courts apply the vagueness analysis more strictly,

                                   8   requiring statutes to provide a greater degree of specificity and clarity than would be necessary

                                   9   under ordinary due process principles.” Cal. Teachers Ass’n v. State Bd. of Educ., 271 F.3d 1141,

                                  10   1150 (9th Cir. 2001); accord Smith v. Goguen, 415 U.S. 566, 573 (1974).

                                  11         Section 123.201(f) does not prohibit or regulate speech or require the plaintiffs do anything.

                                  12   Instead, it embodies the SBA’s policy not to subsidize the prurient businesses’ speech. All. For
Northern District of California
 United States District Court




                                  13   Open Soc’y, 570 U.S. at 215; Rust, 500 U.S. at 192–94. The controlling case thus is National

                                  14   Endowment for the Arts v. Finley. In Finley, artists challenged the validity of a federal statute that

                                  15   required the NEA “to tak[e] into consideration general standards of decency and respect for the

                                  16   diverse beliefs and values of the American public” in determining whether to award grants. 524

                                  17   U.S. at 572, 576–78. The district court and the court of appeals held that the provision “decency

                                  18   and respect” was unconstitutionally vague because it “fail[ed] to adequately notify applicants of

                                  19   what is required of them or to circumscribe NEA discretion.” Id. at 578. The Supreme Court

                                  20   reversed. Id. at 580.

                                  21         The Court recognized that “[u]nder the First and Fifth Amendments, speakers are protected

                                  22   from arbitrary and discriminatory enforcement of vague standards,” and the provision “decency

                                  23   and respect” was opaque. Id. at 588. And in a criminal context or in a regulatory scheme, the

                                  24   provision “could raise substantial vagueness concerns.” Id. But in the context of the grant

                                  25   program, the Court did not invalidate the “decency and respect” provision because it was unlikely

                                  26   that “speakers would be compelled to steer too far clear of any ‘forbidden area.’” Id. Also, even if

                                  27

                                  28   49
                                            Opp’n – ECF No. 48-1 at 47–49.

                                       ORDER – No. 20-cv-03982-LB                         24
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 25 of 28




                                   1   artists sometimes conformed their speech to the perceived decision-making criteria to obtain a

                                   2   grant, the “consequences of imprecision” were not “constitutionally severe” because the NEA was

                                   3   “acting as patron rather than as sovereign.” Id. at 589.

                                   4         The SBA contends that Finley establishes that the standard for evaluating laws related to

                                   5   subsidies for speech is less demanding than the standard for laws that penalize speech.50 This

                                   6   contention is consistent with the analysis in this order: § 123.201(f) does not restrict or prohibit

                                   7   speech and instead does not subsidize it. The plaintiffs attempt to distinguish Finley on the ground

                                   8   that the SBA is not acting as a patron and instead is acting in its sovereign capacity to rescue the

                                   9   national economy from the COVID-19 pandemic.51 But in its analysis of whether § 123.201(f) is

                                  10   an impermissible viewpoint restriction, the court already held that this scope-of relief argument is

                                  11   a disagreement with the policy and is not a ground to invalidate § 123.201(f). Also, the plaintiffs’

                                  12   alleged risk of perjury — by guessing wrong on the prurience question on the loan application —
Northern District of California
 United States District Court




                                  13   is ameliorated by the specific-intent scienter requirement for a perjury charge: a plaintiff must

                                  14   “willfully subscribe[] as true [a] material matter which he does not believe to be true.” 17 U.S.C. §

                                  15   1621(2); see United States v. Lee, 183 F.3d 1029, 1032–33 (9th Cir. 1999) (this scienter

                                  16   requirement ameliorates the vagueness concern); United States v. Cook, 497 F.2d 753, 759 (9th

                                  17   Cir. 1972) (perjury elements).

                                  18         The plaintiffs are not likely to succeed on the merits of this argument.

                                  19

                                  20   5. Likelihood of Success on the Merits: Fifth Amendment Claim

                                  21         The plaintiffs contend that § 123.201(f) violates the Fifth Amendment guarantees of equal

                                  22   protection and occupational liberty because it treats them differently than other applicants and

                                  23   denies them the ability to engage in their chosen occupations.52 The SBA responds that (1) §

                                  24   123.201(f) restricts only the use of federal funds, not the plaintiffs’ own money, (2) it is not

                                  25

                                  26
                                       50
                                            Id. at 48 (collecting district court cases from other districts).
                                  27   51
                                            Reply – ECF No. 54 at 32.
                                  28   52
                                            Mot. – ECF No. 33 at 42–44.

                                       ORDER – No. 20-cv-03982-LB                               25
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 26 of 28




                                   1   viewpoint-based or aimed at suppressing speech, and (3) it thus survives rational-basis review

                                   2   under the Fifth Amendment.53 The SBA also contends that contemporary due-process

                                   3   jurisprudence does not recognize a due-process claim of a deprivation of occupational liberty and

                                   4   similarly survives rational-basis review.54 In their reply, the plaintiffs respond only to the SBA’s

                                   5   the occupational-liberty argument.55 The plaintiffs are not likely to succeed on the merits of either

                                   6   argument.

                                   7         In Regan, the lobbyist also claimed that denying it tax-exempt status under 26 U.S.C. §

                                   8   501(c)(3) violated the Fifth Amendment. 461 U.S. at 545. The Supreme Court disagreed. Because

                                   9   there was no First Amendment violation, rational-basis review, not strict scrutiny, applied. Id. at

                                  10   548–50. The lobbying restriction survived this review because Congress was not irrational when it

                                  11   decided that the public interest in promoting lobbying was not worth the taxpayer expense. Id. at

                                  12   550; accord Yursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 359–60 (2009) (rational-basis review
Northern District of California
 United States District Court




                                  13   applied to state’s refusal to make public-employee payroll deductions for union political activities

                                  14   because the state had not infringed the unions’ First Amendment rights).

                                  15         Because there is no First Amendment violation, and because the SBA is not regulating the

                                  16   prurient businesses and instead is applying a viewpoint-neutral funding restriction, rational-basis

                                  17   review applies, and the plaintiffs has the burden to negate the bases that might support §

                                  18   123.201(f). (If the government were regulating the operation of the prurient businesses, then

                                  19   intermediate scrutiny would apply, and the government would have the burden of establishing a

                                  20   link between the regulated businesses and the causal effects. City of Los Angeles v. Alameda

                                  21   Books, Inc., 535 U.S. 425, 433–37 (2002).)

                                  22         Under rational-basis review, the court must uphold the regulation “‘if there is a rational

                                  23   relationship between the disparity of treatment and some legitimate government purpose.’”

                                  24   Kahawaiolaa v. Norton, 386 F.3d 1271, 1279 (9th Cir. 2004) (quoting Heller v. Doe, 509 U.S.

                                  25

                                  26
                                       53
                                            Opp’n – ECF No. 48-1 at 50–52.
                                  27   54
                                            Id. at 52.
                                  28   55
                                            Reply – ECF No. 54 at 34.

                                       ORDER – No. 20-cv-03982-LB                          26
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 27 of 28




                                   1   312, 319–20 (1993)). It is “highly deferential” review. Id. “[A] classification must be upheld . . . if

                                   2   there is any reasonable conceivable state of facts that could provide a rational basis for the

                                   3   classification.” Heller, 509 U.S. at 320 (cleaned up). Thus, a court may set classifications aside

                                   4   “only if they are based on reasons totally unrelated to the purpose of the State’s goals and only if

                                   5   no grounds can be conceived to justify them.” Clements v. Fashing, 457 U.S. 957, 963 (1982). The

                                   6   government has no “‘obligation to produce evidence to sustain the rationality of a statutory

                                   7   classification;’ rather, ‘the burden is on the one attacking the legislative arrangement to negate

                                   8   every conceivable basis that might support it.’” Kahawaiolaa, 388 F.3d at 1280 (quoting Heller,

                                   9   509 U.S. at 320).

                                  10         Section 123.201(f) survives rational-basis review. The government proffers the secondary

                                  11   effects of adult-entertainment establishments.56 See Cntr. for Fair Pub. Policy v. Maricopa Cty.,

                                  12   336 F.3d 1153, 1164–65, 1166 (9th Cir. 2003) (secondary effects include crime rates, property
Northern District of California
 United States District Court




                                  13   values, the quality of neighborhoods, and illicit activity); accord Gammoh v. City of La Habre 395

                                  14   F.3d 1114, 1124 (9th Cir. 2005) (effects on retail trade, blight, and quality of neighborhoods and

                                  15   commercial districts). The plaintiffs do not negate the government’s bases.

                                  16         The plaintiffs’ occupational-liberty claim also is subject to rational-basis review, Engquist v.

                                  17   Oregon Dep’t of Agric., 478 F.3d 985, 997 (9th Cir. 2007), and fails for the same reason. Even if

                                  18   the claim were a cognizable substantive-due-process claim, the SBA’s decision to not subsidize a

                                  19   business does not infringe on constitutional rights. Rust, 500 U.S. at 193.

                                  20

                                  21   6. Likelihood of Success on the Merits: Injunctive Relief From the SBA

                                  22         The defendants contend that the plaintiffs are not likely to succeed on the merits of their claims

                                  23   because Congress has restricted the availability of injunctive relief against the SBA.57 Courts are

                                  24   split on the issue.58 The defendants suggest that “[i]t is unnecessary to resolve questions

                                  25

                                  26
                                       56
                                            Opp’n – ECF No. 48-1 at 52.
                                  27   57
                                            Id. at 52–53.
                                  28   58
                                            Id. at 53 (collecting cases).

                                       ORDER – No. 20-cv-03982-LB                          27
                                             Case 3:20-cv-03982-LB Document 76 Filed 09/11/20 Page 28 of 28




                                   1   surrounding the statute’s reach at this time” because the plaintiffs have not established their

                                   2   entitlement to a preliminary injunction.59 The court agrees and does not address the issue.

                                   3

                                   4   7. Remaining Elements

                                   5         Because the court holds that the plaintiffs are not likely to succeed on the merits of their

                                   6   claims, the court does not reach the other elements. Cf. Camelot Banquet Rooms, 2020 WL

                                   7   2088637, at *12–13 (after finding a likelihood of success on the APA and First Amendment

                                   8   claims, the court found that the other elements for an injunction — irreparable harm, the balance

                                   9   of equities, and whether an injunction was in the public interest — were met).

                                  10

                                  11                                               CONCLUSION

                                  12         The court denies the plaintiffs’ motion for a preliminary injunction.
Northern District of California
 United States District Court




                                  13         This disposes of ECF No. 33.

                                  14         IT IS SO ORDERED.

                                  15         Dated: September 11, 2020

                                  16                                                       ______________________________________
                                                                                           LAUREL BEELER
                                  17                                                       United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   59
                                            Id. at 53.

                                       ORDER – No. 20-cv-03982-LB                          28
